 150DECISIONSOF NATIONALLABOR RELATIONS BOARDintegrated enterprise with common operational and labor re-lations policies.We find,therefore,that theyare not a singleemployer within the meaning of the Act. Accordingly, we shallnot consider the business of the three corporations not in-volved in this proceeding in determining whether to assertjurisdiction.As the business of the Employers involved in thisproceeding do not meet the Board's minimum standards forasserting jurisdiction,we shall dismiss the petition.'[The Boarddismissedthe petition.]]JeffersonCo., Inc., and Service Corporation of America,105 NLRB 202;Goodman'sInc.,101NLRB352; Chestnutt's Stores,Inc., 100 NLRB 490; Toledo Service Parking Co.,96 NLRB 263.SOLAR AIRCRAFT COMPANYandLOCAL 387, INTERNA-TIONAL MOLDERS AND FOUNDRY WORKERS UNION OFNORTH AMERICA, AFL, Petitioner.Case No.21-RC-3267.November 24, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct,a hearing was held before Paul J.Driscoll, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in thiscase,the Board finds:1.TheEmployerisengaged in commercewithin themeaning ofthe Act.2.The labor organizations involved claim to representcertain employees of the Employer.'3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act for thefollowing reasons: 2The Petitionerseeksto represent a unit of employees inthestainless steel foundry of the Employer's San Diego,California, plant, including leadmen, but excluding office andplant clerical workers, welders,' timekeepers, dispatchers,'International Association of Machinists, District Lodge 50 and Aeronautical Mechanics,Lodge No. 685, hereinafter called the Machinists, and United Aircraft Welders of America,Local No. 52, hereinafter referred to as the Welders, were permitted to intervene upon thebasis of their current contracts.2As the petition was filed before the Mill B dates of the Machinists' and Welders' contracts,which dates have since passed, we find, contrary to the Machinists' contention, that thesecontracts do not bar this proceeding.'As the Petitioner amended its petition at the hearing to exclude welders, whom the Weldersrepresents, the Welders does not question the appropriateness of the unit.107 NLRB No. 54. SOLAR AIRCRAFT COMPANY151maintenance employees,inspectors,watchmen,guards, pro-fessional employees,and supervisors as definedin the Act.The Machinistscontendsthat only itsexisting contractualproduction and maintenanceunit,including the foundry em-ployees, is appropriate.It also arguesthat the unitis inappro-priate either because it excludes the molders and generalhelpers in the plant's lead andkirksite foundry orbecause itexcludes the welders,timekeepers,dispatchers,and mainte-nance employeeswho workin and are part of the stainlesssteel foundry.In addition,it urges thatfoundryemployees donot possess the necessary craft characteristics to warrantseparate representation.The Employermaintains a neutralposition.The Employer,a California corporation with plants in thatState and Iowa,isengaged in the manufacture of aircraftparts and accessories.For an undisclosed number of years,theMachinistshas bargainedwith the Employer for itsproduction and maintenance employees at its San Diego plant,excluding,among others,welders and electricians.4In 1946,the Employerestablished the stainless steelfoundry as partof its research and engineering division.Thereis some evidencein the record to the effect that,as part of the research andengineering division,the stainless steel foundry employeeswere originallyexcluded from thecoverageof the Machinists'contract.However,althoughthe record does not reveal whenthe stainless steel foundry employees were first included intheMachinists'contractunit,it is undisputedthat the Ma-chinists'current contract,which was executed on November15, 1952,covers these employees.The stainless steel foundry is a separate department underseparate supervision.Its operations are integratedwith therest of the plant.Practicallyall ofthe foundry's output is usedin the manufacture of theEmployer'sfinishedproduct.Stain-less steel alloy castings fabricated in thefoundryare oftenfurtherprocessed in other departmentsof the plant. Thereare 78 employeesin the foundry, of whom 7are molder andcoremaker leadmen,4molder and coremakersA, 11 molderand coremakers B, 2 induction furnace operatorsA, 1 inductionfurnace operator B, 4 general helpers, 47 molder and core-maker learners,and 2 journeymenwelders.The Employer hasno apprenticeship system. Learnersmust qualifyeither asmolder and coremaker B or induction furnace operator Bwithin a period of 4 months or be discharged.Advancementintothe Aclassification varies from periods of 6 months to1 i years.5There is no evidence in the record whether thework of the stainless steel foundry requires or utilizes moreor less skill than is tobe foundin the traditionalfoundry.4For the past 4 years the electricians have been separately represented.5 The Employer explains that because of its urgent need for workers and the absence ofskilled labor in the local labor market,the training of its learners in a relatively shortperiod of time is a matter of vital necessity. 152DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn addition to the stainless steelfoundry, the Employeroperates a second foundryin the plant,known as the kirksitefoundry, which,insofar as the record discloses,is also inte-gratedwith the Employer'smanufacturing operations.In thisfoundrymolders and general helpers,who also perform thecustomaryfunctionsof foundryemployees,produce castingsof lead andkirksite.The Petitionerdoes not seek to repre-sent these employees.Itcontends,in substance,that theirskills are not comparable to those exercisedby theemployeesin thestainless steelfoundry.The factappears, however,that the skillsof the moldersin the kirksite foundry and thoseof the molder and coremakers in the stainlesssteel foundryare basicallythe same.Indeed, the Employer, when itorganizedthestainlesssteel foundry,transferredinto that foundrymolders from the kirksitefoundry. Someof these molderslaterbecame supervisors.While itis true thatdifferenttechniques are employed in the stainless steelfoundry becauseof theparticular characteristics of stainless steel alloy, itis not disputedthat basicallythe operations in both foundriesare alike.Without determiningwhetherall the foundryemployees mightbe severedfrom the productionand maintenance unit,we findthat,where,as here,the proposedunit wouldexclude otherfoundryemployees in the plant possessing comparable skillsand interests,apartfrom otherconsiderations,such a unitis too narrow to warrant separate representation.Accordingly,we shall grant the Machinists'motion and dismiss the petition.(The Board dismissed the petition.]REPLOGLE GLOBES, INC.andUNITED ELECTRICAL, RADIO& MACHINE WORKERS OF AMERICA, Petitioner. CaseNo. 13-RC-3556. November 24, 1953DECISION AND ORDERUpona petitionduly filedunder Section9 (c) of theNationalLaborRelations Act, a hearing was held beforeAlbert Kleen,hearingofficer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entirerecordin this case,the Board finds:1.The Employer isengaged in commercewithinthe meaningof the National Labor Relations Act.2.ThePetitioner is a labor organization claiming to repre-sent certain employeesof the Employer.3.No question affecting commerce exists concerning therepresentation of employeesof the Employer within themeaningof Section9 (c) (1) andSection 2 (6) and(7) of the Act,for thefollowing reasons:107 NLRB No. 57.